Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/14/2022 has been entered.

DETAILED ACTION
Claim 8 is pending in the Claim Set filed 4/14/2022.
Claims 1-7, 9 and 10 are canceled.
Herein, claim 8 is for examination.
The following office action contains NEW GROUNDS of Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.
Withdrawn Rejections
The rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the claim amendments.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
(1) Determining the scope and contents of the prior art. 
(2) Ascertaining the differences between the prior art and the claims
    at issue. 
(3) Resolving the level of ordinary skill in the pertinent art. 
(4) Considering objective evidence present in the application 
    indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garnick (US 20050233970, of record) [Garnick] in view of Chandler et al (WO0059512) [Chandler] and Jannin et al (Approaches for the development of solid and semi-solid lipid based formulations 1 Adv. Drug Deliv. Rev, 60, p. 734, 2008, of record) [Jannin].
Regarding claim 8,
Garnick teaches a pharmaceutical composition comprising particularly preferred testosterone cypionate, testosterone enanthate or testosterone undecanoate [0013], provided in solvent carrier ([0016], line 2) suitable for oral administration [0016], lines 12-13) to a male or female [0006] that provides serum testosterone level that can be increased to at least about 100 ng/dL. Preferably, the subject's serum testosterone level is increased to about 300 ng/dL or greater. In one embodiment, the subject is a woman, and the subject's serum testosterone level is increased to about 100 ng/dL or greater. In one embodiment, the subject' serum testosterone level is increased to a value in the range from about 200 ng/dL to about 1100 ng/dL or greater, preferably from about 300 ng/dL to about 1000 ng/dL. In one embodiment, the serum testosterone is increased to a value from about 1000 ng/dL to about 2500 ng/dL or from about 2500 ng/dL to about 5000 ng/dL. In another embodiment, the subject’s serum testosterone level is increased by at least about 50 ng/dL, 100 ng/dL, 200 ng/dL, 300 ng/dL or 500 ng/dL. In certain embodiments, the increase in serum testosterone levels can be even greater, for example, at least about 600 ng/dL, 700 ng/dL, 800 ng/dL, 900 ng/dL, 1000 ng/dL or 1500 ng/dL, such that these ranges overlap with the claimed amounts. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Furthermore, Garnick teaches a suitable dose and dosing schedule of the agent for reaching the desired serum testosterone level can be determined by one of skill in the art based upon the agent to be administered, the route of administration, the subject's baseline serum testosterone level (prior to treatment) and the subject's age and weight. The subject's serum androgen level can be monitored for achievement of the desired level using methods known in the art [0012-0016]; See entire document).
Garnick differs from the claims in that the document does not teach that the oral pharmaceutical composition comprising testosterone cypionate, testosterone enanthate or testosterone undecanoate provided in a solvent (i.e., liquid) carrier is encapsulated in a capsule.
However, Chandler and Jannin, as a whole, cure the deficiencies.
Chandler teaches a pharmaceutical formulation in the form of a capsule for oral administration comprising testosterone undecanoate as an active ingredient dissolved in a pharmaceutically acceptable liquid carrier (Title; Abstract; See entire document). In particular, Chandler teaches that the invention includes a pharmaceutical formulation in the form of a capsule for oral administration comprising testosterone undecanoate as the active ingredient dissolved in a pharmaceutically acceptable liquid carrier (p.2, lns.7-10).
Chandler teaches that the invention also includes the use of testosterone undecanoate for the manufacture of a medicine in the form of an oral solution, wherein testosterone undecanoate is dissolved in a pharmaceutically acceptable liquid carrier, characterized in that the liquid carrier comprising the administration of testosterone undecanoate to a human male or female in need of androgen supplementation, characterized in that the testosterone undecanoate is administered orally in the form of a solution in a carrier provided in a capsule (p.2, lns.26-30 to p.3, lns.1-4). Chandler teaches the capsules encapsulating the formulations can be made by known techniques. Gelatine softgels are preferred, but the wall of the capsule may be made from any pharmaceutically acceptable softshell or hardshell material (p.4, lns.4-12; p.4: Example, lns.15-25). As claimed by Chandler: A pharmaceutical formulation in the form of a capsule for oral administration comprising testosterone undecanoate as an active ingredient dissolved in a pharmaceutically acceptable liquid carrier, characterized in that the liquid carrier comprises castor oil (Claim 1 on page 5). Furthermore, Chandler teaches a pharmaceutical formulation in the form of a capsule for oral administration comprising testosterone undecanoate as an active ingredient dissolved in a pharmaceutically acceptable liquid carrier, wherein the liquid carrier is castor oil, thereby providing an orally active androgen formulation which is well absorbed in the human body, wherein a formulation of testosterone undecanoate (TU) that has a higher strength than the known TU formulations (p.1, lns.20-30).
Jannin teaches that there are several advantages of capsule filling including: (i) simplicity of manufacturing, (ii) suitability for low dose highly potent drugs, (iii) high drug loading potential; and (iv) possibility for high lipid exposure (p.740, left column, second to last paragraph). 
Thus, it would have been obvious for one skilled in the art at the time of the invention to provide the oral pharmaceutical composition comprising preferably testosterone cypionate, testosterone enanthate or testosterone undecanoate that consists in a liquid encased in a capsule, wherein the subject’s serum testosterone level is provided in the range from about 200 ng/dL to about 1100 ng/dL in view of the teachings of Garnick, Chandler and Jannin, as a whole. One of ordinary skill in the art would have been motivated to provide an oral pharmaceutical composition comprising testosterone cypionate, testosterone enanthate or testosterone undecanoate as a liquid encased in a capsule in order to provide a formulation comprising advantages that include high drug loading potential wherein the testosterone cypionate, testosterone enanthate or testosterone undecanoate is well absorbed in the human body for administration to female or a male in accordance with the teachings of Garnick, Chandler and Jannin, as a whole.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
Thus, it would have been obvious for one of ordinary skill in the art to provide an oral pharmaceutical composition comprising testosterone cypionate, testosterone enanthate or testosterone undecanoate wherein the formulation consists in a liquid encased in a capsule comprising the means for providing a serum testosterone ranging from about 300 to about 1100 ng/dL is a testosterone ester chosen from a testosterone derivative, such as, testosterone cypionate, testosterone enanthate or testosterone undecanoate in view of the skilled guidance and teachings of Garnick, Chandler and Jannin, as a whole.
Accordingly, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill at the time the claimed invention was made as evidenced by Garnick, Chandler and Jannin, as a whole.


Response to Arguments
Applicants argue that Garnick discloses neither any made examples that include testosterone or testosterone esters (See reply filed 4/14/2022). Further, Applicants argue that Garnick teaches the carrier is suitable for parenteral administration or for administration via inhalation. Preferably, the carrier is suitable for administration into the central nervous system. Alternatively, the carrier can be suitable for intravenous, subcutaneous, intraperitoneal, intramuscular, transdermal, topical, rectal, vaginal or buccal administration. In another embodiment, Garnick teaches the carrier is suitable for oral administration, however, Garnick fails to disclose a single example of an oral dosage form. All of the examples and formulations disclosed in Garnick are for injections. Furthermore, Applicants argue that the disclosure of Garnick is wide-ranging-so much so that it fails to provide any useful guidance or teaching as to how one may proceed to modify the examples provided therein to arrive at the claimed composition. Applicants argue that a POSA, using the teaching of Garnick would have to select a testosterone ester chosen from testosterone palmitate, testosterone enanthate; testosterone undecanoate; testosterone cypionate, based merely on Garnick's suggested any agent capable of increasing serum androgen levels in the subject. Then the POSA must select oral administration when Garnick has disclosed nearly every possible route of administration. Further, Applicants argue Jannin does not cure these deficiencies. Jannin's teaching is limited-broad principles for lipid-based formulations, with no specific disclosure to testosterone or esters thereof. The Office relies only on Jannin with respect to capsule filling, and not to any teachings as to testosterone ester formulations. The combination of Garnick and Jannin certainly lacks any guideposts signaling what compositions would lead to the formulation described in the pending claims.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Garnick teaches a pharmaceutical composition preferably containing testosterone cypionate, testosterone enanthate or testosterone undecanoate for oral administration in a solvent to a male or female, wherein the subject's serum testosterone level is increased to about 300 ng/dL or greater, wherein a suitable dose and dosing schedule of the therapeutic agent for reaching the desired serum testosterone level is determined by one of skill in the art, as discussed above. Moreover, in further view of Chandler and Jannin, one skilled in the art would have been motivated to provide testosterone cypionate, testosterone enanthate or testosterone undecanoate in a liquid encased increase the drug loading that can be absorbed by the human body. Moreover, as claimed by Chandler: A pharmaceutical formulation in the form of a capsule for oral administration comprising testosterone undecanoate as an active ingredient dissolved in a pharmaceutically acceptable liquid carrier, characterized in that the liquid carrier comprises castor oil (i.e., liquid). Therefore, it would have been obvious for a POSA to provide an oral pharmaceutical composition comprising testosterone cypionate, testosterone enanthate or testosterone undecanoate in a liquid encased in a capsule in order to a formulation comprising high drug loading that produces a serum testosterone ranging from about 300 to about 1100 ng/dL having a reasonable expectation of success in view of the teachings of Garnick, Chandler and Jannin, as a whole. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, the advantages of providing a testosterone derivative encased in liquid would have been prima facie obvious in order to increase the drug loading in a delivery vehicle, in particular, testosterone cypionate, testosterone enanthate or testosterone undecanoate in a liquid encased in a capsule. Regardless of what rationale is applied in a rejection for obviousness, every prior art reference is good for everything it teaches, not just the invention it describes or claims, and the combined teachings of the prior art as a whole must be considered. See EWP Corp v. Reliance Universal, Inc., 755 F.2d 898, 907 (Fed. Cir. 1985). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclo-sure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) MPEP 2123 Section II. Accordingly, one skilled in the art at the time of the invention would not be expected to rely only on the examples, since a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), 493 U.S. 975 (1989) MPEP 2123 Section I. Accordingly, it would have prima facie obvious to a POSA to provide an oral pharmaceutical comprising a testosterone derivative, e.g., testosterone cypionate, testosterone enanthate or testosterone undecanoate, that is encased in a liquid in a capsule when the combined teachings of Garnick, Chandler and Jannin are well-considered and calculated, as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11179402 (herein ‘402). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and the 402’ claims are directed to common subject matter. For instance, claim 8 of Instant Claims is directed to an oral pharmaceutical composition comprising a means for treating testosterone deficiency in a male by providing a serum testosterone ranging from about 300 to about 1100 ng/dL; and a pharmaceutically acceptable carrier; wherein the formulation consists of a liquid encased in a capsule; and
wherein the means for providing a serum testosterone ranging from about 300 to about 1100 ng/dL is a testosterone ester chosen from testosterone palmitate, testosterone enanthate, testosterone undecanoate and testosterone cypionate, and the ‘402 claims are also directed to a pharmaceutical composition suitable for oral administration to a mammalian subject wherein the formulation consists of a liquid encased in a capsule, and wherein administration of the formulation twice daily provides a serum concentration of testosterone ranging  from about 300 to about 1100 ng/dL. Furthermore, Instant Claims recite the transitional phrase ‘comprising’ and are open-ended, so that the subject matter recited in the ‘402, such as(a) 15-20 percent by weight of testosterone; 5-20 percent by weight of hydrophilic surfactant; and 20-80 percent by weight of lipophilic surfactant which is a C.sub.14-C.sub.24 fatty acid; wherein said composition further comprises an antioxidant; wherein said composition is free of monohydric alcohol is encompassed by the open-ended scope of Instant Claims. Therefore, there is not subject matter in the ‘402 claims that cannot also be included in Instant Claims.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11331325 (herein ‘325). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and the 325’ claims are directed to common subject matter. For instance, claim 8 of Instant Claims is directed to an oral pharmaceutical composition comprising a means for treating testosterone deficiency in a male by providing a serum testosterone ranging from about 300 to about 1100 ng/dL; and a pharmaceutically acceptable carrier; wherein the formulation consists of a liquid encased in a capsule; and wherein the means for providing a serum testosterone ranging from about 300 to about 1100 ng/dL is a testosterone ester chosen from testosterone palmitate, testosterone enanthate, testosterone undecanoate and testosterone cypionate, and the ‘325 claims are also directed a hypogonadal human male with testosterone 
deficiency comprising orally administering to a human male in need thereof an oral pharmaceutical composition wherein the formulation consists of a liquid or semi-solid encased in a capsule, and wherein the administration provides an average serum concentration of testosterone at steady state of about 300 ng/dl to about 1100 ng/dl. Furthermore, Instant Claims recite the transitional phrase ‘comprising’ and are open-ended, so that the subject matter recited in the ‘325 claims, such as comprising 15-20 percent by weight of solubilized testosterone undecanoate, 5-20 percent by weight of hydrophilic surfactant, said administration is twice daily is encompassed by the open-ended scope of Instant Claims. Therefore, there is not subject matter in the ‘325 claims that cannot also be included in Instant Claims. Furthermore, it would have been obvious for one skilled in the art at the time of the invention to provide an oral pharmaceutical composition as instantly claimed in view of the ‘325 claims that are directed to a method of treating a hypogonadal human male with testosterone deficiency comprising orally administering to a human male in need thereof even though the ‘325 claims are directed to method because the oral pharmaceutical composition comprising a means for treating testosterone deficiency in a male as instantly claimed have common subject matter with ‘325 claims.

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626